The opinion of the Court was delivered by
Nott, J.
The books of merchants, shopkeepers, handicraftsmen, &c., are received in evidence in our Courts, from necessity, to prove the delivery of articles or worlc done ; but even that is opening a considerable door to fraud and perjury. And to admit the evidence offered in this case, would seem like introducing a general rule, *that a party may, in all cases, be a witness in his own cause. If a day laborer L does not do his duty, the employer may discharge him. If he is a slave, he may apply to his master to remedy the evil, or discharge him, as circumstances may require. But the mischief would be incalculable, were the practice, now contended for, to be indulged. A master; who sup*380posed he was receiving daily wages for a slave might, at the end of a month, or any other given period, meet a discount to the amount of half his services.
Hunt, for the motion.
The motion must be refused.
Colcock, Gantt, Johnson and Richardson, JJ., concurred.